Citation Nr: 1243484	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1965 to January 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's application to reopen claims for entitlement to service connection for hearing loss and tinnitus.

The Veteran and friend, S. M., testified during a hearing before the undersigned Veterans Law Judge in September 2011; a transcript of that hearing is of record. 

In a January 2012 decision, the Board reopened the claims of service connection for hearing loss and tinnitus, and then remanded these reopened claims to the RO, via the Appeals Management Center (AMC) for additional development of the record.  

Before the case was returned to the Board for appellate disposition, the RO/AMC issued a rating decision in August 2012, in which it granted service connection for tinnitus, and assigned an initial 10 percent disability rating, effective from December, 17, 2007.  To the Board's knowledge, the Veteran has not disagreed with that determination.  As the grant of service connection for tinnitus is a complete grant of benefits with regard to that issue, the issue is no longer in appellate status or before the Board at this time.  


FINDING OF FACT

The Veteran has a bilateral hearing loss disability for VA purposes that cannot be satisfactorily disassociated from his in-service noise exposure.  




CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for bilateral hearing loss disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss.  He asserts that his hearing loss began during service, as a result of in-service noise exposure.  He maintains that he noticed a hearing loss during service and has noticed that it has continued to worsen since that time.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) do not reflect a hearing loss in service, or complaints of trouble hearing or ringing in the ears during service.  An audiogram at entry into service in October 1965 is within normal limits bilaterally, as noted below:  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
5(10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the October 1965 pre-induction hearing evaluation appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5), to each threshold, respectively as noted above.

Whispered voice testing at discharge was 15/15, also within normal limits.  No abnormalities were noted.  However, because it is well-established that whispered voice testing is not an accurate determination of hearing loss, it is not clear whether the Veteran had a hearing loss at the time of discharge from service.  According to the Veteran, he noticed a loss of hearing during service and he is competent to report such a symptom, as this does not required expert medical knowledge.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Although the Veteran is competent to report a hearing loss during service, his statements in this regard are probative only if the Board finds him credible.  In this case, the Veteran has reported many inconsistencies throughout the record, including, but not limited to, the alleged source of his in-service hearing loss.  In addition, various medical examiners have questioned whether the Veteran is exaggerating his responses during audiometric testing.  The Veteran initially reported that he was exposed to deck guns aboard the USS Bon Homme Richard as a gunner's mate.  A September 2005 VA progress note indicates that the Veteran reported difficulty hearing for the past seven years.  However, the Veteran later clarified at his personal hearing before the undersigned in August 2012 that his hearing loss did not begin 7 years ago, but rather, that he noticed it getting worse within the past seven years.  The Veteran's representative clarified that the Veteran apparently did not understand what the audiologist was asking him when he asked the Veteran, "How bad is your hearing loss?  

At a VA audio examination in March 2006, the examiner indicated that the Veteran's hearing test results were invalid for rating purposes.  The examiner found that the Veteran exhibited gross interest inconsistencies showing a pattern consistent with someone who is fabricating or exaggerating hearing loss.  The examiner also noticed numerous behavioral signs of that as well.  The examiner concluded that the Veteran presented with no evidence of organic hearing loss.  The examiner did state, however, that even if the Veteran did present with a hearing loss, it would not be related to service because no hearing loss was noted at the time of discharge, and a long period of time between any current hearing loss and discharge from service.  

At a January 2008 VA audiology consultation, the Veteran reported a history of decreased hearing bilaterally, tinnitus with hyperacusis since hearing gunshots in close proximity to the ears during service.  The audiology results revealed mild to profound sensorineural hearing loss with poor word recognition score in the right ear, and mild to severe sensorineural hearing loss with poor word recognition score in the left ear.  The Veteran was scheduled to return for a hearing aid evaluation.  

A July 2008 fee-based examination notes the Veteran's reports of the onset of hearing loss and tinnitus in 1965 during training in boot camp following exposure to rifle and cannon firing.  The Veteran also reported noise exposure from serving as a gunner's mate.  The Veteran's post-service employment did not include any occupational noise exposure, and the Veteran indicated that he was not exposed to any excessive recreational noise after service.  Finally, the Veteran reported no family history of ear disease, no head trauma, and no history of ear trauma.  The diagnosis was bilateral sensory neural hearing loss and tinnitus, but the examiner deferred on whether there is any causation between service and the Veteran's diagnosed disorders because of inconsistencies in the testing, and the possible functional overlay to the hearing loss.  Despite the diagnosis of hearing loss and tinnitus, the examiner indicated his suspicion of some functional overlay to the bilateral sensory neural hearing loss.  The examiner specifically referred to testing inconsistencies, such as the ability to discriminate speech at a level below voluntary thresholds, especially in the left ear.  The examiner also concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  

A November 2009 VA audiometric evaluation includes findings of tinnitus and bilateral hearing loss.  The examiner stated that the Veteran's hearing loss and tinnitus were as likely as not related to military service.  The examiner noted the Veteran's reports of noise exposure as a result of jet aircraft and firing live ammo while serving on an aircraft carrier.  The Veteran also reported in-service noise exposure from chipping paint with hammers, as well the previously reported origins, including firing weapons as a gunner's mate.  Although the examiner found a nexus between the Veteran's hearing loss and tinnitus, and his reported in-service noise exposure, the examiner also noted that due to the wide inconsistencies in responses, the results of the audiological test should not be considered reliable for rating purposes.  The examiner specifically opined that the Veteran's hearing loss and tinnitus were due to in-service acoustic trauma; however, the examiner also indicated that the degree of the Veteran's hearing loss was difficult to accurately determine.  The examiner explained that Veteran's responses to pure tone testing were inconsistent on test/retest and were inconsistent with his speech response thresholds.  The 3 frequency pure tone average was more than 5 dB different from his SRT (speech reception threshold).  The Veteran's speech intelligibility testing was inconsistent with his pure tone responses.  The Veteran's speech recognition was 94-96 correct at levels below his initial pure tone responses.  After several trials of test/retest with repeated re-instructions, the Veteran responded with the voluntary thresholds reported above which were more consistent with his communication ability.  

Although the November 2009 examiner found that the Veteran's hearing loss and tinnitus were related to in-service noise exposure, the Veteran's in-service noise exposure had not yet been corroborated, and no VA examination of record could provide an accurate evaluation of the severity of the Veteran's hearing for VA hearing loss purposes because of inconsistencies in the testing.  

Pursuant to the Board's January 2012 remand directives, the Board obtained the Veteran's personnel records to determine in what capacity the Veteran served.  A review of the personnel file indicates that the Veteran served aboard the USS Bon Homme air craft carrier from December 1965 to June 1966.  Despite the Veteran's inconsistent statements as to his naval duties, the personnel records corroborate that the Veteran served aboard an aircraft carrier.  Although the Veteran's exact duties aboard that carrier are not identified, it is reasonable to assume the Veteran was exposed to acoustic trauma from aircraft, given the very nature of the ship, the time period of service (during the Vietnam War) and the Veteran's reports of not wearing ear protection.  In-service noise exposure is therefore conceded.  Thus, regardless of whether the Veteran's statements regarding in-service hearing loss are credible, the Veteran was likely exposed to acoustic trauma based on the evidence obtained from his personnel file.  

The Veteran was also afforded another VA examination in March 2012, in an attempt to obtain accurate audiological testing results along with a medical opinion as to the likely etiology of any current hearing loss and/or tinnitus.  The March 2012 examiner indicated the following puretone thresholds in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
95
LEFT
55
60
70
80
90

The average puretone threshold (at 1000, 2000, 3000 and 4000) in the right ear is 74 and the average in the left ear is 75.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 46 percent in the left ear.

Significantly, the examiner indicated that the use of speech discrimination scores was appropriate for the Veteran.  In addition, the examiner also indicated that the test results were valid for rating purposes.  Finally, the examiner opined the Veteran had a diagnosis of tinnitus that was as likely as not related to noise exposure during service.  The examiner also diagnosed bilateral sensorineural hearing loss, but could not opine, without resorting to speculation, as to the etiology of the Veteran's hearing loss because no hearing loss was noted at entry into service, and no audiogram was performed at discharge.  Thus, the examiner reasoned, it cannot be determined whether the Veteran's hearing loss was present at the time of the Veteran's separation from service.  

In sum, examiners in March 2006, July 2008 and October 2009 found the audiometric testing results inconsistent, and therefore not reliable for determining the Veteran's hearing loss for VA purposes.  Furthermore, VA examiners in March 2006 and July 2008 opined that there may be a functional overlay to the Veteran's organic hearing loss.  The March 2006 examiner opined that even if accurate testing was available, any current hearing loss would be unrelated to service because no hearing loss was noted upon discharge from service.  

Significantly however, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The fact that hearing loss was not noted on discharge cannot form the exclusive basis for a finding that a current hearing loss is not related to service.  As such, the March 2006 opinion carries no probative value.  In addition, the examiners in July 2008 and March 2012 found it too speculative to opine as to the etiology of the hearing loss.  

Notwithstanding the above medical opinions, when the entire record is reviewed together, and all reasonable doubt is weighed in favor of the Veteran, service connection for bilateral hearing loss is warranted.  First, there is evidence of a current hearing loss for VA purposes, including a VA audiologist's indication that the results are accurate and valid for rating purposes.  See VA examination report of March 2012.  Even if there is some functional overlay involved, as noted in prior examination reports, the March 2012 examiner specifically indicated a review of the claims file and noted the possible functional overlay in prior VA examinations.  Thus, the examiner was aware of possible functional overlay at the time of the March 2012 examination; yet, the examiner specifically indicated that the March 2012 audiometric findings were valid for rating purposes.  

Next, there is evidence of in-service noise exposure because the Veteran served aboard an aircraft carrier during service.  See Veteran's personnel file.  Finally, there is a competent medical opinion linking the Veteran's hearing loss to in-service noise exposure.  See VA examination in October 2009.  Although the October 2009 examiner was unable to accurately report the severity of the Veteran's hearing loss, the report made clear that the Veteran did have at least some amount of hearing loss.  This hearing loss was later confirmed by accurate testing results as noted on the March 2012 examination report.  In addition, the RO granted service connection for tinnitus in August 2012, and the July 2008 examiner specifically related the Veteran's tinnitus to his hearing loss.  

Importantly, while there may be some functional overlay with regard to the Veteran's hearing loss, the record makes clear that the Veteran nonetheless has a hearing loss disability for VA purposes, and there is a medical opinion linking that hearing loss disability to in-service noise exposure.  

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

ORDER

Service connection for bilateral hearing loss is granted.  

 

____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


